DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 6,559,081 to Erspamer in view of US Pub No. 2006/0121811 to Mangold.
Regarding Claims 1-2, 4-7 and 9-13
Erspamer teaches a multilayer nonwoven material comprising a first outer layer comprising bicomponent thermoplastic fibers and cellulosic fibers and a second outer layer comprising bicomponent thermoplastic fibers and cellulose fibers (Erspamer, abstract, claim 1). 
Erspamer does not appear to teach that the fineness of the bicomponent fibers in the first outer layer is greater than the fineness of the bicomponent fibers in the second outer layer. However, Mangold teaches a multilayer nonwoven composite, comprising two outerlayers which comprise bicomponent fibers of differing fineness values (Mangold, abstract). Mangold teaches that the layer of high dtex helps to improve resilience of the composite while the layer of low dtex improves the feel of the fibers (Id., paragraph [0005]). Applicant’s specification defines “rough” or “roughness” as including the hand feel and or rigidity of the nonwoven material. Since the lower dtex layer possesses poor hand feel and improved physical strength, this layer meets the limitations of the first layer having a rough outer surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Erspamer and to use a greater dtex bicomponent fiber in the first layer, and a lower dtex bicomponent fiber in the second layer as taught by Mangold, motivated by the desire to form a conventional multilayer nonwoven composite possessing both improved hand feel and physical resilience. 
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Erspamer teaches that subsequent layers may be added on top of the composite (Id., column 10, lines 27-30). This would necessarily result in the presence of an intermediate layer which would comprise the same materials as the outer layer, namely a bicomponent synthetic and cellulosic fiber blend. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Erspamer and to include additional intermediate layers such as is found within the embodiments including subsequent layers of material. 

Regarding the static and kinetic coefficients of friction, although the prior art does not disclose any coefficients of friction, the claimed properties are deemed to naturally flow from the structure in the prior art since the Erspamer reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, namely cellulosic and bicomponent synthetic fibers, such as FiberVisions AL-Adhesion-C bicomponent fibers (Id., column 11, lines 40-50), blended to form nonwoven outer layers.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786